IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-84,603-01


                                 IN RE NOE ARTIGA, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
               CAUSE NO. 133391001010 IN THE 182ND DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he wrote to the Harris County District Clerk

requesting an estimate of the cost of the reporter’s and clerk’s records from his case. He alleges the

District Clerk responded with a form notice citing to Section 552.028 of the Government Code and

noting that a governmental body is not required to accept or comply with a request for information

from prisoners.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Harris

County, is ordered to file a response stating whether he received a request from the Relator for a
                                                                                                      2

statement of costs for his records. If the District Clerk received such a request, he shall state the

nature of his response and, if available, provide a copy of the response. If the District Clerk received

such a request and did not respond, he shall provide his rationale for not responding. This application

for leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the

appropriate response. Such response shall be submitted within 30 days of the date of this order.



Filed: March 2, 2016
Do not publish